Citation Nr: 1215683	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for abdominal scar with pain, claimed as residuals of a splenectomy.

4.  Entitlement to service connection for intermittent headaches, claimed as a residual of a head concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to October 1957.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied the Veteran's claims.

In October 2010, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these claims.  In November 2010, the Board remanded the claims for additional information, namely, to obtain updated treatment records and afford the Veteran VA examinations for his claimed disabilities.  This was accomplished and in March 2012, the VA Appeals Management Center ("AMC") in Washington, DC, issued a Supplemental Statement of the Case, in which it continued to deny the Veteran's claims.  The claims folder has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for abdominal scar with pain, claimed as residuals from a splenectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  The Veteran will be notified if additional action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence regarding whether the Veteran's current bilateral hearing loss is the result of acoustic trauma during service.

2.  There is an approximate balance of positive and negative evidence regarding whether the Veteran's current bilateral tinnitus is the result of acoustic trauma during service.

3.  The most probative evidence of record demonstrates that the Veteran's intermittent headaches are not the result of a head concussion or any other injury or event related to, or caused by, service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the evidence demonstrates that his current bilateral hearing loss is the result of acoustic trauma in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  Resolving all doubt in favor of the Veteran, the evidence demonstrates that his current bilateral tinnitus is the result of acoustic trauma in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The Veteran's intermittent headaches were neither incurred in, nor aggravated by, active military service, and may not be presumed to be.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA essentially satisfied the notification requirements of the VCAA by means of a letter dated March 2008.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  Additionally, this letter satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.

      B.) Duty to Assist

The Board concludes that the duty to assist has been satisfied.  The claims file contains the Veteran's available post-service treatment records, a certification of his military service, and VA examinations and opinions dated January 2011, November 2011 and December 2010, respectively.  Additionally, the claims file contains the Veteran's statements and hearing testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been obtained and associated with the claims folder.

Review of the January 2011 audiology examination and the November 2011 general medical examination reports show that the VA examiners reviewed the pertinent treatment reports of record, performed physical evaluations, including a review of diagnostic test results, elicited from the Veteran his history of symptomatology and treatment, and provided clinical findings detailing the results of the examinations.  Additionally, the VA physician who provided an opinion concerning whether the Veteran's claimed residuals of a concussion were the result of service indicated that his review included a thorough review of the evidence of record.  Accordingly, the Board concludes that the VA examination and opinion reports are adequate upon which to base decisions in this case.

The Board also concludes that reasonable efforts to develop evidence for the record have been made.  The Board observes that the Veteran's active duty service personnel and treatment reports are not of record.  Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas, supra.  In addition, the Board is under a duty to advise the claimant to submit other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control, which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

In July 2008, the RO submitted a request for the Veteran's records to the National Personnel Records Center ("NPRC") in St. Louis, Missouri, which replied that his records (including his service separation documents) had likely been destroyed in a fire at the NPRC facility in 1973, and that this type of information could not be reconstructed.  Shortly thereafter, although the RO sent a request to the Veteran for a certified copy of his DD 214 and/or other separation documents and alternate sources for service personnel records, the Veteran did not respond.  In a September 2008 memorandum to the record, the RO determined that his service records were unavailable and that all procedures to obtain such records had been correctly followed.  It therefore appears that all obtainable evidence identified by the Veteran relative to his claims decided herein has been obtained and associated with the claims file, and that neither he, nor his representative, have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of the appeal.  Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claims and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).


A.  Entitlement to service connection for bilateral hearing loss and bilateral tinnitus.

The Veteran contends his current bilateral hearing loss and bilateral tinnitus are the result of acoustic trauma in service.  Specifically, he states that while serving in the 94th Army Antiaircraft Artillery Group, he was subjected to acoustic trauma from the loud noise of weapons training exercises without the benefit of hearing protection.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As discussed above, because the Veteran's service personnel and treatment records are unavailable, there is no evidence that would demonstrate complaints of, treatment for, or a diagnosis of a hearing loss or tinnitus disorder in service, or a hearing loss disorder to a compensable degree within one year of separation from service.  In this regard, the Board notes that the absence of evidence of a hearing disability during service or of compensable sensorineural hearing loss within the first year after discharge is not fatal to claim for service connection for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Post-service treatment records show that in September 2008, the Veteran's private physician, Dr. S.A. Levit, submitted a letter, in which he stated that the Veteran suffered from ringing in his ears due to his artillery work during service.  This is the first medical evidence of record that the Veteran was diagnosed with a hearing disorder.  The claims folder, however, contains no treatment reports from Dr. Levit.  

During his October 2010 Board video conference hearing, the Veteran testified that his military occupational specialty or MOS during army service was a gunner.  He said that he first began to experience hearing loss and tinnitus problems while stationed in Germany after participating in artillery exercises with tracer bullets, and that the symptoms from these disorders had been continuous ever since.  His wife, who was also present at the hearing, testified that when the Veteran returned from active duty, she immediately noticed that he did not hear well and he also complained to her about his hearing problems.  Although, as noted above, the first medical evidence of record of a hearing loss disorder was not until 2008, during the hearing, the Veteran testified that he underwent an employment hearing test in approximately 1959, prior to his first job after military service, at which time, his employer noted that he did not hear well.  Although he admitted that this job was at a foundry, where he worked for nearly 30 years, he said that he was provided with and required to use "ear muffs."  He also added that, because this company went out of business several years ago, records from his employment physical are not available.

In November 2011, the Veteran was afforded a VA audiology examination, at which time, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
35
35
50
60
70
RIGHT
35
35
60
60
70
 
Speech recognition ability was measured at 88 percent for the left ear and 92 percent for the right ear.  Based on these results, the criteria for hearing loss disability as described under 38 C.F.R. § 3.385 were met bilaterally.   The VA examiner diagnosed the Veteran with bilateral mild to severe sensorineural hearing loss and tinnitus and opined that, given the Veteran's personal account of a history of noise exposure in service, as well as his participation in an army artillery unit, it was at least as likely as not that his bilateral sensorineural hearing loss and tinnitus were related to his duties in service.

In addition to the medical evidence, the Board also recognizes that where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  In this case, as noted above, the Veteran states that he served in the 94th Army Antiaircraft Artillery Group, and, based on a review of other personal statements of record, the Board has no reason to doubt his credibility.  

In this regard, the Board notes that the Court has held that a veteran is competent to report symptoms of hearing loss and/or tinnitus as a disability because symptoms of hearing loss and tinnitus are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Significantly, the Federal Circuit has held that, medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

The Board agrees and, in this case, finds that hearing loss and tinnitus are the types of disabilities that the Veteran is competent to describe experiencing.  See Barr v Nicholson, supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, as noted, there is no reason to doubt the Veteran's credibility as to his reports.  Accordingly, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether his current bilateral hearing loss and bilateral tinnitus are the result of acoustic trauma in service.
The Board acknowledges that the current evidentiary posture is somewhat sparse, particularly in light of the fact that the Veteran's service personnel and treatment reports are not available.  However, as noted above, a qualified VA examiner who, after considering the Veteran's reported history of in-service acoustic trauma and hearing loss, coupled with the examiner's medical knowledge and experience concerning the causes of hearing loss disorders, concluded that his hearing loss and tinnitus were at least as likely as not the result of service.  The Board places a great deal of probative weight on the opinion of this competent medical professional.

Finally, the Board observes that VA Fast Letter 10-35, entitled "Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus" (September 2, 2010), introduces the Duty MOS Noise Exposure Listing ("DMNEL"), a rating job aid for determinations regarding service connection for hearing loss and/or tinnitus.  The DMNEL is a compilation of Department of Defense-verified lists of military occupational specialties and the corresponding probability of hazardous noise exposure.  Review of the list for army enlisted personnel reveals that, although there is not a current, specific MOS of "gunner," a gunner is generally defined as an artillery soldier, or such individual who holds the rank of private.  In the DMNEL, all job titles encompassing the word "artillery" are noted to have a moderate to high probability of hazardous noise exposure.   As such, the Board is satisfied that, as an army gunner, the Veteran would have been exposed to some significant degree of acoustic trauma.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claims.  Consequently, the benefit-of-the-doubt rule applies, and service connection for bilateral hearing loss and bilateral tinnitus is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B.  Entitlement to service connection for intermittent headaches, claimed as a residual of a head concussion.

The Veteran contends that, in addition to his duties as a gunner, he played football during service as part of an Army football league.  He avers that while playing, he sustained approximately 4-5 head concussions, which he now claims are responsible for his intermittent headaches.  

As noted above, because the Veteran's service treatment records are not available, there is no medical evidence that he complained of, sought treatment for, or was diagnosed with a concussion or other head injury (to include a traumatic brain injury).  The first post-service evidence of record that the Veteran sought treatment for headaches is a September 2008 letter from the Veteran's private physician, S. Gaede, who noted that the Veteran reported having experienced intermittent headaches since February 2007.  This apparently led to a CT scan, which demonstrated an enlargement of the pituitary gland.  Dr. Gaede noted that the Veteran blamed his headaches on concussions that he said he experienced during service while playing football.  The diagnosis was benign pituitary tumor.

In December 2010, the Veteran's claims folder was provided to a VA examiner for an opinion concerning his claimed headaches.  The examiner noted that, based on a review of the claims folder without service treatment records, he was unable to even prove that the Veteran played football in service.  He said that he believed the Veteran had cognitive dysfunction, but could not link such dysfunction to any activity during service without resort to mere speculation.

In February 2011, the Veteran underwent a general medical examination, at which time, he reported that he had been experiencing intermittent headaches since service.  The examiner noted that his review included the claims folder, including the letter from Dr. Gaede, as well as an interview with the Veteran.  He noted that Dr. Gaede's letter indicated that the CT scan of the brain revealed an enlargement of the pituitary gland.  He also noted that a subsequent magnetic resonance imaging (MRI) revealed an enhancing mass in the anterior pituitary with some abutment of the right optic nerve and minimal deviation of pituitary infundibulum.  In addition, he observed that the Veteran had sustained some gunshot wounds to his neck in 1960 and 1969.  Based on his review, the VA examiner opined that the Veteran's intermittent headaches were less likely than not related to his subjective history of concussion while playing football in service, and were more likely than not related to the pituitary mass, as demonstrated by the CT scan and MRI of the brain.  
Based on a review of the complete claims folder, the Board concludes that the probative evidence of record does not support the Veteran's contention that his intermittent headaches are the result of a disease, injury or incident of service, to include concussions while playing football.  In this case, the first evidence of record of a diagnosis of this condition occurred in 2008, some 51 years after active duty service.  The Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This prolonged period without medical complaint or a diagnosis of the disorder is evidence that weighs against the Veteran's claim. 

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions, as well as those of his wife during the Board video conference hearing that the condition was the result of service.  The Board is cognizant that individual claimants are considered competent to testify to matters that "lend[] [themselves] to observation by a lay witness."  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, while the Veteran and his wife may sincerely believe that his headaches are the result of concussions some 50 years earlier, they have not been shown to have any medical knowledge or training, and thus are not competent to provide an opinion relating to medical causation and etiology that requires medical expertise and/or a clinical examination by a medical professional.  See Jandreau v. Nicholson, supra.  As a result, neither the Veteran's assertions, nor those of his wife, constitute competent medical evidence that the claimed disability was caused by, or is otherwise related to, service.  

In this case, the Board attributes greater weight to the opinion of a qualified VA examiner who, after reviewing the evidence of record, and examining and interviewing the Veteran, determined that it was less likely than not that his headaches, first noted in 2007, were the result of service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for intermittent headaches, claimed as a residual of a concussion.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for intermittent headaches, claimed as a residual of a head concussion is denied.


REMAND

Entitlement to service connection for abdominal scar with pain, claimed as residuals of a splenectomy.

As noted above, the Veteran contends that, in addition to his duties as a gunner, he played football for an Army football league.  He claims that on one occasion, he was hit on the right side, resulting in a traumatic injury that required the surgical removal of his spleen.

Review of the available post-service treatment records demonstrates that, although during general outpatient medical examinations, the clinicians noted that the Veteran reported a past medical history of having undergone a splenectomy, there do not appear to be any statements from physicians or other clinicians as to whether he in fact still has a spleen.

As noted above, in January 2011, the Veteran was afforded a VA compensation and pension examination for his claim of entitlement to service connection for an abdominal scar with pain, which he claims are residuals of a splenectomy during service.  Based on a physical examination of the Veteran, as well as a review of the claims folder and an interview with the Veteran regarding his reported past medical history, the VA examiner concluded that his scar, which was located in the lower right quadrant of the abdomen, was less likely than not the result of an evident or condition that occurred during service, to include a splenectomy.  In this regard, he explained that the spleen is located in the left upper abdomen and a surgical scar from a splenectomy would be expected to be in the midline or left upper quadrant.  Rather, the examiner opined that it was at least as likely as not that the scar was a result of another operative procedure, such as an appendectomy.  Another VA physician reviewed the claims folder (without examining the Veteran) and provided the same opinion.  During his Board video conference hearing, however, the Veteran maintained that he sustained a serious injury to his right lower abdomen while playing football in service, and also claimed to have been hospitalized for a week following surgery.  

In this regard, the Board notes that the Court has held that a claim of entitlement to service connection may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of a claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, although the Veteran reports having undergone a splenectomy in 1956, more than half a century ago, and there is reason to believe that his memories of the exact procedure may not be entirely accurate, he nonetheless describes having sustained an injury in service, reports a resultant surgery, and presents with a scar that the VA examiners opined was more likely than not the result of an appendectomy.  Accordingly, because there is a possibility that the Veteran actually sustained an injury which resulted in an appendectomy, the Board believes that another examination or opinion is necessary before the claim can be adjudicated.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2011) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).

In addition, the Board notes that, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while this case is in remand status, an attempt should be made to obtain any additional VA treatment records for the Veteran's scar of the lower right abdominal quadrant since July 2010.  In addition, as the file shows that the Veteran's private physician, S.A. Levit, noted in a September 2008 letter that the Veteran complained of residual pain from removal of his spleen in 1956, an attempt should be made to obtain any updated private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA and private records pertaining to any treatment of residuals of a right lower abdominal injury, including a scar and pain, since July 2010.  This would include sending an Authorization and Release form to any physician(s) who the Veteran identifies as having treated him since July 2010 for residuals of a surgical procedure to the area (including a splenectomy or appendectomy) during service, including Dr. J.A. Levit.  Any VA and private treatment records that are relevant to this disorder must be made available to the VA examiner.  Such records, if not added to the claims folder, must be made available either in the Virtual VA eFolder, or, if the eFolder is not available, then via paper copies that are printed out for the examiner and associated with the claims folder.  Any negative reply must be included in the claims folder.

2.  Following completion of the above, EITHER schedule the Veteran for an appropriate VA examination (if possible, with the same examiner who performed the November 2011 examination) OR, if in the opinion of a qualified medical professional, another examination is not necessary, provide the complete claims folder (along with a copy of this remand) to an examiner (if possible, the same examiner who performed the November 2011 examination) for an opinion only as to whether the Veteran's lower right quadrant abdominal pain and scar are at least as likely as not (i.e., at least a 50 percent probability) the result of a surgical procedure during service resulting from an in-service injury, to include an appendectomy.  The complete claims folder must be provided to the examiner in conjunction with the examination, and the examiner must state that the claims folder has been reviewed.  If another examination is deemed necessary, any and all tests deemed necessary should be conducted and the examiner should review the results of such testing prior to completion of the examination report.  In such case, the examiner should also obtain a detailed history from the Veteran of his claimed in-service abdominal injury and surgery, as well as any abdominal surgeries he has undergone since service.  Any and all opinions must be accompanied by a complete rationale.

The clinician should answer the following questions:

Given that the Board accepts the fact that the Veteran's service treatment records are unavailable -
a) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran would have sustained a traumatic rupture to the appendix and have been required to undergo an appendectomy resulting from a traumatic injury (i.e., being hit in the lower right abdomen while playing football) during service?
	
b)  If, in the opinion of the clinician, the Veteran did not undergo an appendectomy during service following a traumatic rupture of the appendix, given that the claims folder contains results from a blood test, dated July 2010, which shows the Veteran to have a normal platelet count of 194K/cmm., is it at least as likely as not (i.e., at least a 50 percent probability), with only a lower right quadrant abdominal scar and a normal blood platelet count, that the Veteran underwent a splenectomy during service as a result of a traumatic injury (i.e., being hit in the lower right abdomen while playing football) during service?

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


